Citation Nr: 0726636	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
residuals of a back injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for hiatal hernia with 
reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to February 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in which the RO declined to open 
the previously denied claim for service connection for a back 
injury and denied service connection for hiatal hernia with 
reflux.

The veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  A December 1977 rating decision denied service connection 
for residuals of a back injury.  Notification of this 
decision was provided by letter dated December 9, 1977.  The 
appellant did not appeal this decision and it is now final.  

2.  VA and private medical evidence received since the 
December 1977 rating decision relates to an unestablished 
fact necessary to substantiate the claim, i.e., the presence 
of a back disorder.  Private medical evidence also 
demonstrates that the currently diagnosed back disability is 
etiologically linked to an inservice back injury service.  
This evidence raises a reasonable possibility of 
substantiating the claim.

3.  The medical evidence establishes that the veteran's 
currently diagnosed back disorder is the result of the 
inservice back injury.  

4.  The medical evidence does not demonstrate that the 
manifested hiatal hernia with reflux is the result of active 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1977 rating decision 
is new and material and the claim for service connection for 
the residuals of a back injury is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2006).

2.  Back injury residuals, to include degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
are the result of active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for hiatal hernia 
with reflux have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable actions taken concerning the claim 
to reopen the previously denied claim for service connection 
for the residuals of a back injury and the claim for service 
connection for the residuals of a back injury, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal as to these issues 
at this time is not prejudicial to the veteran.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claim for service connection for hiatal hernia 
with reflux, the RO provided the appellant pre-adjudication 
notice by letters dated in February and March 2006.  However, 
these letters were insufficient.  Subsequent additional 
notice, including that concerning the laws regarding degrees 
of disability or effective dates for any grant of service 
connection was provided in March 2007. While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process. The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he did in June 2007. 
At this time, the type and kind of evidence the veteran 
needed to submit was explained to him in detail, and the 
record was left open for him to submit the required medical 
evidence and opinions.  That evidence has since been 
received, with the appropriate waiver of review by the agency 
of original jurisdiction.  All other known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

The veteran seeks to reopen the previously denied claim for 
residuals of a back injury.

In a December 1977 rating decision, the RO denied service 
connection for the residuals of a back injury.  The decision 
was based on VA examination findings of no current back 
disability or pathology.  

The RO provided notice of this decision to the appellant in 
December 1977.  The appellant did not appeal this denial.  It 
therefore became final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Evidence received since the December 1977 decision includes 
VA and private medical evidence documenting the fact that the 
veteran is now diagnosed with degenerative joint disease of 
the lumbar spine and degenerative disc disease.  In addition, 
the veteran has submitted the statement of a private 
physician, containing an opinion causally linking the lumbar 
spine disability to the inservice back injury.  

These documents are new in that they were not previously of 
record.  Furthermore, these records establish presence of a 
current back disability and, construed in the light most 
favorable to the veteran, evidence an etiological link 
between the lower back disability and the inservice back 
injury.  It is therefore material, and reopening the claim is 
warranted.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).


Back Injury Residuals

Service medical records show that the veteran sustained 
injury to his lower back when he fell out of the back of a 
moving truck.  He fell, landing on his back and knee.  X-rays 
were found to be negative, and no defects, abnormalities, 
diagnoses, or other findings were made concerning his spine 
on his report of medical examination from discharge.

In November 1977, the veteran underwent VA examination.  At 
that time, although VA treatment records showed complaints of 
lower back pain, the examiner found no objective findings of 
back pathology.  Thereafter, in 2005, private medical records 
show a diagnosis of L4-L5 spondyloarthropathy, L5-S1 disc 
displacement, and marked osteoarthropathy.  VA clinical 
studies show findings of degenerative disc disease in 2005.

In August 2006, the veteran underwent VA examination.  The 
examiner diagnosed degenerative joint disease and opined that 
it was less likely as not that the current back disability 
was the result of the inservice back injury.

In June and July 2007, the veteran's treating VA and private 
physicians submitted statements concerning the veteran's back 
disability.  The VA physician stated, in the June 2007 
statement, that he was treating the veteran for degenerative 
disc disease.  He opined that the veteran received a back 
injury in 1972 from falling out of a military truck, which 
could have contributed to his lower back pain.  The private 
physician proffered a statement, dated in July 2007.  After 
observing that he had reviewed the veteran's VA treatment 
records, the physician restated the history of the inservice 
fall and continuity of back problems since that date.  He 
expressed agreement with the VA physician's opinion, and 
noted that clinical findings were present demonstrating 
chronic S1 nerve radicular problems.  The physician then 
offered his own opinion that, to a degree of reasonable 
certainly, the veteran's chronic back problems were 
consistent with the veteran's present presentation and 
therapy.  He noted his opinion was based upon review of the 
veteran's records and 29 years treating patients with similar 
injuries.

While poorly worded, when viewed in context of the June 2007 
VA opinion which it references, it is clear that what the 
physician intended to state is that the veteran's currently 
manifested lower back injury is consistent with that arising 
from an old injury and, in this case, the inservice injury to 
the back.  In support of this argument, the Board points to 
the private physician's reference to the clinical findings of 
lower back radiculopathy, his observation of the veteran's 
long history of back problems following the 1972 back injury 
as presented in the record, and his agreement with the VA 
physician's finding of a causal link between the inservice 
injury and the veteran's current back problems.

The VA physician's opinion would ordinarily be considered 
speculative in nature, for the physician states merely that 
the inservice injury could have contributed to the veteran's 
current back condition.  Alone, therefore, the June 2007 VA 
opinion would not be probative.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993).  But this is not the situation in the 
present case, as the opinion of the private physician-based 
on an independent review of the record and 29-years of 
medical experience-corroborates it.  

There are no other findings or opinions for or against a 
finding that the veteran's currently diagnosed lower back 
disability is the result of his inservice injury.  There is 
no evidence that any of the physicians offering the above 
opinions are more or less qualified than any of the others.  

The evidence is thus in equipoise, and the benefit of the 
doubt goes to the veteran.  Service connection for the 
residuals of injury to the back, to include degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, is warranted.  See 38 C.F.R. § 3.102.

Hiatal Hernia with Reflux

Service medical records, including service medical records 
documenting the veteran's National Guard service, document no 
complaints or findings of hiatal hernia or reflux.  The 
veteran's report of medical history at discharge from active 
service, dated in June 1974, notes complaints of frequent 
indigestion, but the report of medical examination reflects 
no defects, diagnoses, abnormalities or other 
gastrointestinal findings.  Report of medical examination 
conducted in the National Guard, dated in January 1995, 
specifically documents no findings of hernia.  And report of 
medical examination in April 2000 reflects no defects, 
diagnoses, abnormalities or other gastrointestinal findings.

In November 1977, the veteran underwent VA examination, at 
which time the veteran made no complaints of hernia or acid 
reflux.  The examiner observed normal findings of the 
digestive system.  

Thereafter, it is not until 2003 that the medical evidence 
shows findings of a hiatal hernia with gastroesophageal 
reflux (GERD).  In August 2007, the veteran submitted 
clinical findings of a hiatal hernia, esophagitis and diffuse 
gastritis, but no opinion as to its etiology.

The medical evidence contains no opinions or findings linking 
the currently diagnosed hiatal hernia with reflux to the 
veteran's active service, or establishing onset within any 
presumptive period.

Rather, the medical evidence demonstrates that the veteran's 
hiatal hernia with reflux was first manifest in 2003, many 
years after the veteran's discharge from active service and 
well-beyond any presumptive period.  Such a lapse of time 
weighs heavily against the veteran's claim.  See Maxson v. 
Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 2000).

As the medical evidence does not support a finding that the 
currently manifested hiatal hernia with reflux is the 
etiological result of the veteran's active service, the 
preponderance of the evidence is against service connection 
for hiatal hernia with reflux.  There is no doubt to be 
resolved, and service connection for hiatal hernia with 
reflux is not warranted.

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements to the extent that he manifests a hiatal hernia 
with reflux that is the result of active service cannot 
constitute medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).


ORDER

New and material evidence having been presented, the 
previously denied claim for service connection for residuals 
of a back injury is reopened. 

Service connection for the residuals of back injury, to 
include degenerative joint disease and degenerative disc 
disease of the lumbar spine, is granted.

Service connection for hiatal hernia with reflux is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


